217 F.2d 951
S. P. BEECHER, Appellant,v.LEAVENWORTH STATE BANK, Federal Land Bank of Spokane, LyleTimpe, Ben Maxwell, Leavenworth Fruit Co., HomerSmithson, John McCoy, Appellees.
Nos. 10391-14224.
United States Court of Appeals, Ninth Circuit.
Jan. 3, 1955.

See, also, 9 Cir., 214 F.2d 114.
Before DENMAN, Chief Judge, and BONE and ORR, Circuit Judges.
PER CURIAM.


1
Beecher moves this court for a rehearing of all of his appeals, the first litigation having commenced almost sixteen years ago.  The time for rehearing has expired.


2
The petition is dismissed.